                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TABITHA D. WINTERS,

                   Plaintiff,
                                                     Case No. 20-cv-71-pp
      v.

COMMISSIONER ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 2 at 1. The plaintiff lists no wages or

salary, but does declare rental income of $3,390 per month from five properties

she owns (including her own home). Id. at 2. The plaintiff lists monthly


                                          1
expenses of about $4,600 ($800 mortgage, $100 credit card payments, $200

other household expenses, $3,500 in expenses for the rental properties—

repairs, taxes, water bills, insurance, lawn care, snow removal). Id. at 2-3. The

plaintiff owns a 2001 GMC Yukon worth approximately $3,000-$4,000; she

owns her home, with approximately $17,000 of equity; she owns four other

properties with a combined equity of approximately $100,000; and she has no

cash on hand or in a checking or savings account. Id. at 3-4. The plaintiff

states, “Rental income from the properties I inherited from my father do not

cover all of the expenses. My mother helps me to cover the expenses.” Id. at 4.

The plaintiff has demonstrated that she cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits, that the Administrative Law Judge erred by issuing a decision that

was not supported by substantial evidence and contains errors of law, and that

                                          2
the Appeals Council erred by declining to review that adverse decision. Dkt. No.

1 at 2-3. At this early stage in the case, and based on the information in the

plaintiff’s complaint, the court concludes that there may be a basis in law or in

fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 16th day of January, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
